 



Exhibit 10.1
FIRST AMENDMENT TO FUNDING AGREEMENT
     THIS FIRST AMENDMENT TO FUNDING AGREEMENT (this “Amendment”), dated as of
February 8, 2006, is by and between Société des Mines de Taparko, also known as
SOMITA, SA, a société anonyme formed under the laws of the Republic of Burkina
Faso (“Somita”), and Royal Gold, Inc., a Delaware corporation (“Royal Gold”).
Recitals
     A. As of December 1, 2005, Somita and Royal Gold entered into that certain
Funding Agreement (the “Funding Agreement”), whereby Royal Gold agreed to
provide Somita with funding in the amount of US$35,000,000 (the “Maximum
Amount”) for additional costs of development of the Taparko/Bouroum gold mine
project in Burkina Faso. Capitalized terms used but not otherwise defined herein
shall have the meaning given such terms in the Funding Agreement.
     B. Prior to the date of this Amendment, Royal Gold has provided Somita the
amount of US$6,414,000 under the First Tranche pursuant to the terms and
conditions of the Funding Agreement.
     C. The conditions to disbursement of the Second Tranche in Section 3.2 of
the Funding Agreement (the “Second Tranche Conditions”) have not yet been
satisfied.
     D. Somita now desires to obtain additional funding from Royal Gold under
the First Tranche in the amount of US$3,000,000 (the “Additional First Tranche
Amount”) for additional costs of development of the Taparko/Bouroum gold mine
project.
     E. Royal Gold is agreeable to provide the Additional First Tranche Amount
to Somita on the terms and conditions set forth herein and in the Funding
Agreement.
     F. In accordance with the request of Somita, Royal Gold has agreed to
deposit the Additional First Tranche Amount in a bank account controlled by High
River Gold Mines Ltd., a corporation formed under the laws of Canada (“HRG”),
and the ultimate parent of High River Gold Mines (West Africa) Ltd., a
corporation formed under the laws of the Cayman Islands, which is the current
holder of 90% of the issued and outstanding equity in Somita, for distribution
as set forth herein.
     G. Pursuant to Section 8.1(a) of the Funding Agreement, no amendment to the
Funding Agreement is valid or effective against Somita or Royal Gold unless such
amendment is in writing and signed by Somita and Royal Gold.

1



--------------------------------------------------------------------------------



 



Agreement
     IN CONSIDERATION of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Somita and Royal Gold agree as follows:
1. Amendments to Funding Agreement
          (a) The definition of “First Tranche” in Section 1.1 of the Funding
Agreement is hereby amended and restated in its entirety to read as follows:
“First Tranche” means the initial Tranche of the Funding in the amount of
$9,414,000, which tranche may be funded by Royal Gold in one or more
disbursements at any time from the Closing Date until February 28, 2006.
          (b) The definition of “Funding Documents” in Section 1.1 of the
Funding Agreement shall be deemed to include this Amendment and the Consent of
Guarantor attached as Exhibit B hereto.
     (c) Section 4.16 of the Funding Agreement is hereby amended by replacing
“$59,747,000” with “$73,047,000”.
     (d) Sections 4.16 and 5.1 of the Funding Agreement are hereby amended by
replacing “May 31, 2007” with “September 30, 2007”.
     (e) Section 7.1(b) of the Funding Agreement is hereby amended by replacing
“August 31, 2007” with “December 31, 2007”.
     (f) The second paragraph of Schedule V to the Funding Agreement is hereby
deleted in its entirety and replaced with the following:
The total funding by Royal Gold under the First Tranche will be $9,414,000 and
will be paid to Somita for (i) repayment of intercompany loans made by HRG to
Somita prior to the date of the Agreement and (ii) development and operation of
the Project pursuant to the Development Plan.
     (g) Each of Schedule V to the Funding Agreement and Schedule VI to the
Funding Agreement is hereby amended by, in each case, deleting the table
contained in such schedule in its entirety and replacing such table with the
table attached hereto as Exhibit A.
     2. Conditions Precedent. The obligations of Royal Gold under this Amendment
with respect to the disbursement of the Additional First Tranche Amount are
subject to the satisfaction of the following conditions:
          (a) Somita shall have executed and delivered this Amendment;

2



--------------------------------------------------------------------------------



 



          (b) Somita shall have executed and delivered an officer’s certificate,
in form and substance satisfactory to Royal Gold; and
          (c) HRG shall have executed and delivered a Consent of Guarantor in
the form attached hereto as Exhibit B.
     3. Additional Documents; HRG as Agent.
          (a) Somita shall execute and deliver to Royal Gold at any time and
from time to time such additional documents as Royal Gold may request in order
to disburse the Additional First Tranche Amount to Somita or to confirm and
carry out other transactions contemplated hereby.
          (b) Somita hereby authorizes HRG to receive the Additional First
Tranche Amount from Royal Gold on behalf of Somita and to distribute such amount
as follows:
               (i) US$1,000,000 to HRG in repayment of intercompany loans from
HRG to Somita existing prior to the date of the Funding Agreement; and
               (ii) US$2,000,000 to Somita for development and operation of the
Project pursuant to the Development Plan.
     4. Representations, Warranties and Covenants of Somita. Somita represents,
warrants and covenants to Royal Gold, as of the date of this Amendment, as
follows:
          (a) All representations, warranties and covenants made by any
Responsible Party in this Amendment, the Funding Agreement and any other Funding
Document are true and accurate on and as of the date of this Amendment as if
such representations, warranties and covenants had been made as of the date of
this Amendment, except to the extent that such representation, warranty or
covenant was made as of a specific date or updated, modified or supplemented as
of a subsequent date with the consent of Royal Gold.
          (b) No Default exists on and as of the date of this Amendment.
          (c) No Material Adverse Effect, nor any event or circumstance that
could have a Material Adverse Effect, has occurred at any time from the date of
the Funding Agreement to the date of this Amendment.
          (d) The disbursement of funds by Royal Gold to Somita pursuant to the
Funding Agreement as contemplated by this Amendment is not prohibited by any Law
and does not subject Royal Gold to any penalty or other onerous condition under
or pursuant to any such Law.
          (e) All Tranches disbursed prior to the date hereof have been or are
being used for the purposes of the Project in accordance with Section 2.3 of the
Funding Agreement.
          (f) The Additional First Tranche Amount requested in connection with
this Amendment shall be used for the purposes of repayment of intercompany loans
from HRG to

3



--------------------------------------------------------------------------------



 



Somita existing prior to the date of the Funding Agreement and development and
operation of the Project pursuant to the Development Plan, which purposes are in
accordance with Section 2.3 of the Funding Agreement.
          (g) Somita has duly taken all action necessary to authorize the
execution and delivery by it of the Amendment and to authorize the consummation
of the transactions contemplated hereby and the performance of its obligations
hereunder
     5. Continuation of the Funding Agreement; No Other Changes.
          (a) Except as specified in this Amendment, the provisions of the
Funding Agreement are ratified and confirmed in all respects and shall remain in
full force and effect, including, without limitation, Section 3.4 of the Funding
Agreement, and if there is a conflict between the terms of this Amendment and
those of the Funding Agreement, the terms of this Amendment shall control.
          (b) Royal Gold and Somita agree that Royal Gold shall have no
obligation to fund the Second Tranche if the Second Tranche Conditions are not
satisfied by February 28, 2006.
          (c) Nothing in this Amendment shall be interpreted to increase the
total amount that Royal Gold has committed to fund under the terms of the
Funding Agreement above the Maximum Amount.
     6. Miscellaneous.
          (a) This Amendment shall be governed by and construed under the laws
of the State of Colorado and shall be binding upon and inure to the benefit of
the parties hereto and their successors and permissible assigns.
          (b) This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.
          (c) This Amendment and all documents to be executed and delivered
hereunder may be delivered in the form of a facsimile copy, subsequently
confirmed by delivery of the originally executed document.
          (d) This Amendment constitutes the entire agreement between Somita and
Royal Gold concerning the subject matter of this Amendment. This Amendment may
not be amended or modified orally, but only by a written agreement executed by
Somita and Royal Gold.
          (e) If any provision of this Amendment shall be held invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Amendment shall not be impaired thereby.

4



--------------------------------------------------------------------------------



 



          (f) The section headings herein are for convenience only and shall not
affect the construction hereof.
          (g) Execution of this Amendment is not intended to and shall not
constitute a waiver by Royal Gold of any Event of Default under any of the
Funding Documents.
Execution Page Follows

5



--------------------------------------------------------------------------------



 



     EXECUTED by Royal Gold and Somita as of the date first set forth above.

             
 
  SOCIÉTÉ   DES MINES DE TAPARKO    
 
           
 
  By:   /s/ David Mosher
 
   
 
      David Mosher    
 
      Director    
 
           
 
  By:   /s/ Daniel Vanin    
 
           
 
      Daniel Vanin    
 
      Director    
 
           
 
  ROYAL   GOLD, INC.    
 
           
 
  By:   /s/ Donald J. Baker    
 
           
 
  Name:   Donald J. Baker    
 
  Title:   Vice President Corporate Development    

[Signature page to First Amendment to Funding Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Amended Tranche Funding Schedule

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Consent of Guarantor

 